The facts and law applicable thereto, are essentially the same as in the Morrissey ease. Vivian Kelley, at the time of the accident, was eleven years of age. She was a daughter of George W. Kelley, and together with her father, mother and two brothers was walking across the bridge. As a result of the accident she sustained a fractured rib on the left side, and injuries to her lungs, and at the time her testimony was taken, some two and a half years later, still complained of pain. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present her claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of seven hundred fifty dollars.